HUNTLEY, Justice,
dissenting.
I not only agree with Justice Bistline’s dissent but must express my own amazement at the plurality’s view of the practice of real estate law.
Attorneys drafting real estate agreements in Idaho customarily provide default provisions of sixty days or one hundred twenty days, occasionally thirty days, but almost never less than thirty days. Their practice indicates the state of the law. The three-day period provided for in the two letters was a declaration that forfeiture had already occurred.
It is basic that notice of default is required. When a contract is silent as to a required term the courts require that the time period judicially supplied will be “reasonable.”
Compounding the problem here is the fact that the three day period indicated did not provide for three days in which to cure the default but rather simply gave three days notice that the default had been declared without written notice of any time whatsoever in which to effect a cure.
Hopefully the bench and bar will regard this decision as aberrational and not to be considered as a serious chapter in the development of Idaho real estate law.